DETAILED ACTION

                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Information Disclosure Statement
The information disclosure statements filed on 02/26/2020 and 09/08/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by by Sugiura et al. (US 2006/0186762 A1, hereinafter “Sugiura”).

In regards to claim 1, Sugiura discloses (See, for example, Figs. 2B, 9B-9C) a piezoelectric micromachined ultrasonic transducer (PMUT) device (para [00061), comprising: 
a substrate (1a) having an open cavity (formed in 1b) (Fig 2B, 9B-99C; Pars [0052] and [0093]-[0095]); and 
a membrane (M, in Fig. 2B; Me in Fig. 9B, formed by 1c and 1d) attached to the substrate such that a portion of the membrane overlies the open cavity (Fig 2B and 9B-9C; para [0047] and [0052] and [0093]-[0095]); and
an actuating structure (31) on a surface of the membrane, 
the actuating structure including a piezoelectric layer (2) sandwiched between the membrane and an upper electrode layer (3b), 
wherein the actuating structure is patterned so that portions of the actuating structure are selectively removed from portions of the membrane to form a central portion proximate a center of the open cavity and three or more rib portions projecting radially outward from the central portion (Fig 9A (showing a central portion of 31 and four rib portions); paras [0052], [0054], [0093]-[0095] and [0097])).

In regards to claim 19, Sugiura discloses (See, for example, Figs. 2B, 9B-9C) a method for fabricating a piezoelectric micromachined ultrasonic transducer (PMUT) device (para [0006]), comprising:
forming a membrane (M, Fig. 2B; and Me, in Fig. 9B, formed by 1c and 1d) attached to a substrate (1a, 1b) (Fig 2B, 9B-9C; para [0047], [0052], [0093]-[00951); 
forming an actuating structure (31) on a surface of the membrane, 
the actuating structure layer including a piezoelectric layer (2) sandwiched between the membrane and an upper electrode layer (3b) (Fig 2B, 9B; para [0052] and [0096]);
patterning the actuating structure to selectively remove portions of the actuating structure from portions of the membrane to form a central portion proximate a center of the open cavity and three or more rib portions projecting radially outward from the central portion (Fig 9A-9B (showing a central portion of 31 and four rib portions); paras [0054], [0093]-[0096])); and 
forming an opening (H) through a portion of the substrate underlying the membrane and actuating structure (Fig 2B, 9B; para [0052], [0096]).


In regards to claim 11, Sugiura discloses that the membrane layer is perforated with one or more holes (H) that pass through the actuating structure and the membrane layer (para [0096]).

In regards to claim 12, Sugiura discloses that structure includes a lower electrode layer (3a) sandwiched between the piezoelectric layer and the membrane (Me) (Fig 2B, 9A-9C; para [0006], [0052]).


                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Guedes et al. (WO2016106153 A1, hereinafter “Guedes”).  

In regards to claim 16, Sugiura as modified above discloses all limitations of claim 1 above except that an opening formed through the central portion of the actuating structure and through an underlying portion of the membrane to the open cavity. 

Guedes while disclosing PMUT device teaches (See, for example, Figs. 2A/2C) an opening (208) formed through the central portion of the actuating structure and through an underlying portion of the membrane (203) to the open cavity (209).   

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Sugiura by Guedes because having these holes/opening would help equalize pressure and avoid membrane ruptures during packaging processes. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura..

In regards to claim 17, Sugiura discloses all limitations of claim 1 but fails to  specifically disclose that a ratio of a radius of central portion to a radius the perimeter is between 0.4 and 0.8. 

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio of a radius of central portion to a radius the perimeter is between 0.4 and 0.8, since it has been held that where the general conditions of  a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

 Furthermore, it would have been obvious to a person skilled in the art to further modify the device of Sugiura through routine experimentation such that a ratio of a radius of central portion to a radius the perimeter is between 0.4 and 0.8, since it would provide the desired pressure strength (see Sugiura Par [00091).

In regards to claim 18, Sugiura discloses all limitations of claim 1 but fails to specifically disclose that a ratio of a radius of central portion to a radius the perimeter is about 0.6. 

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio of a radius of central portion to a radius the perimeter is about 0.6, since it has been held that where the general conditions of  a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Furthermore, it would have been obvious to a person skilled in the art to further modify the device of Sugiura through routine experimentation such that a ratio of a radius of central portion to a radius the perimeter is about 0.6, since it would provide the desired pressure strength (see Sugiura para [00091).


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Kidwell, JR. et al. (US 2017/0246662 A1, hereinafter “Kidwell”).

In regards to claim 2, Sugiura discloses all limitations of claim 1 but fails to specifically disclose that the membrane is attached to the substrate at one or more anchor portions of the membrane proximate the perimeter of the open cavity. 

Kidwell discloses that the membrane is attached to the substrate at one or more anchor portions of the membrane proximate the perimeter of the open cavity (Abstract; Fig 7A; Par [0064]). 
It would have been obvious to a person skilled in the art to further modify the device of Sugiura in accordance with the teachings of Kidwell such that the membrane is attached to the substrate at one or more anchor portions of the membrane proximate the perimeter of the open cavity, since it would effectively secure the membrane to the substrate (see Par [0064], Kidwell).

In regards to claim 6, Sugiura in view of Kidwell discloses (See, for example, Fig. 9A, Segiura) that the three or more ribs include four or more rib portions (Fig 9A).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Boser et al. (US 2016/0315247 A1, hereinafter “Boser”).


In regards to claim 13, Sugiura discloses all limitations of claim 1 above but fails to specifically disclose that the perimeter of the open cavity is circular in shape. 
Boser discloses (see, for example, Fig. 2A) that the perimeter of the open cavity is circular in shape (Fig 2A, para (0044] - [0045]). 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to further modify the device of Sugiura in accordance with the teachings of Boser such that the perimeter of the open cavity is circular in shape, since it would conform to a circular membrane for a desired dynamic response as disclosed in Boser (see Par [0007], Boser).

In regards to claim 14, Sugiura discloses all limitations of claim 1 above but fails to specifically disclose that the perimeter of the open cavity is square in shape. 
Boser discloses that the perimeter of the open cavity is square in shape (Fig 3, para [0049]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to further modify the device of Sugiura in accordance with the teachings of Boser such that the perimeter of the open cavity is square in shape, since it would form an effective transducer for a desired dynamic response as disclosed in Boser (see Par [0007], Boser).

In regards to claim 15, Sugiura discloses all limitations of claim 1 but fails to specifically disclose that a shape of the membrane is a polygonal shape. 

Boser discloses that a shape of the membrane is a polygonal shape (Fig 3-4, Par [0049]-[0050]). 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to further modify the device of Sugiura in accordance with the teachings of Boser such that a shape of the membrane is a polygonal shape, since it would form an effective transducer for a desired dynamic response as disclosed in Boser (see Par [0007], Boser).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Kidwell as applied to claim 2 above, and further in view of Boser.

In regards to claim 7, Sugiura in view of Kidwell discloses all limitations of claim 2 above but fails to specifically disclose that the three or more ribs include six or more rib portions. 
Boser discloses that the three or more ribs include six or more rib portions (Fig 2A-2B and 4 and Par [0045], [0050]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to further modify the device of Sugiura in accordance with the teachings of Boser such that the three or more ribs include six or more rib portions, since it would distribute the actuating layer more evenly over the membrane to provide low sensitivity to residual stress in order to enable the fabrication on a single chip or wafer of multiple PMUTs having the same center frequency, and to meet other dynamic requirements as disclosed by Boser (see Par [0012], Boser).

In regards to claim 8, Sugiura in view of Kidwell discloses all limitations of claim 2 but fails to specifically disclose that the three or more ribs include eight or more rib portions. 
Boser discloses that the three or more ribs include eight or more rib portions (Fig 2B (it would show eight portions if the fig wasn.t cut off)). 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to further modify the device of Sugiura in accordance with the teachings of Boser such that the three or more ribs include eight or more rib portions, since it would distribute the actuating layer more evenly over the membrane to provide low sensitivity to residual stress in order to enable the fabrication on a single chip or wafer of multiple PMUTs having the same center frequency, and to meet other dynamic requirements as disclosed by Boser (see Par [0012], Boser).

In regards to claim 9, Sugiura in view of Kidwell discloses the device of Claim 2, but does not specifically disclose that the three or more ribs include one or more tapered rib portions. California discloses that the three or more ribs include one or more tapered rib portions (Fig 2B). It would have been obvious to a person skilled in the art to further modify the device of Sugiura in accordance with the teachings of California such that the three or more ribs include one or more tapered rib portions, since it would distribute the actuating layer more evenly over the membrane to provide low sensitivity to residual stress in order to enable the fabrication on a single chip or wafer of multiple PMUTs having the same center frequency, and to meet other dynamic requirements as disclosed by California (see California para (0012]).

Claim 10; Sugiura in view of Kidwell discloses all limitations of claim 2 but fails to specifically disclose that the three or more ribs include one or more tapered rib portions that are wider proximate the perimeter of the membrane than at the central portion.

Boser further discloses that the three or more ribs include one or more tapered rib portions that are wider proximate the perimeter of the membrane than at the central portion (Fig 2B and 4, para [0049]-[0050]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to further modify the device of Sugiura in accordance with the teachings of Boser such that the three or more ribs include one or more tapered rib portions that are wider proximate the perimeter of the membrane than at the central portion, since it would distribute the actuating layer more evenly over the membrane to provide low sensitivity to residual stress in order to enable the fabrication on a single chip or wafer of multiple PMUTs having the same center frequency, and to meet other dynamic requirements as disclosed by Boser (see Par [0012], Boser).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Kidwell as applied to claim 2 above, and further in view of et al. (US 2020/0338592 A1, hereinafter “GOERICKE”).

In regards to claim 4, Sugiura in view of Kidwell discloses all limitations of claim 2 except that the actuating structure is encapsulated by a passivation layer. 

	GOERICKE while disclosing a piezoelectric micromachined ultrasonic transducer teaches (see, for example, Fig. 2B) the actuating structure (222-1, 218, 222-2) is encapsulated by a passivation layer (220). 
		Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sugiura by GOERICKE because the passivation layer would help give protection from contaminants.  

In regards to claim 5, Sugiura as modified above discloses (See, for example, Fig. 2B, GOERICKE) that the passivation layer (220) is patterned such that it is substantially removed from the portions of the membrane not covered by the actuating structural layers (See, Vent holes 212). 

                                                 Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893